DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Request for Continued Examination (RCE) dated on 08/04/2022.
Claims 1, 5, 10, 13 and 18 have been amended and all other claims are previously presented.
Claim 12 have been canceled.
Claims 1-11 and 13-19 are submitted for examination.
Claims 1-11 and 13-19 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

Response to Arguments
Applicant’s amendment filed on August 4, 2022 has claims 1, 5, 10, 13 and 18 amended, claim 12 canceled, and all other claims are previously presented. Claims 1 and 13 are independent ones.
Applicant’s remark, filed on August 4, 2022 at page 10-11, indicates, “Regarding the rejection of independent claim 1, Applicant respectfully submits that claim 1 is patentable at least because each and every element of the claim is not disclosed or suggested by Schussmann in view of Mathias. … For example, Applicant respectfully submits that Schussmann in view of Mathias does not disclose or suggest "obtaining a parameter indicating whether the mutual authentication process is an initial mutual authentication based on the mutual authentication process," in combination with other elements of the claim. In this regard, the transaction parameters included in the AUTHO command sent by system 110 in Mathias (paragraphs [0108], [0220] cited in the rejection of claim 5) are not obtained parameters indicating whether a mutual authentication process is an initial mutual authentication process based on the mutual authentication process. Accordingly, Applicant respectfully requests that the rejection be withdrawn as each and every element of the claim is not taught or suggested by the cited art.” 
Applicant’s argument has been considered and is found persuasive as the previously applied references, when in combination, fails to teach or suggest the newly amended limitation. Therefore, the previous prior-art rejection is withdrawn. However, Applicant’s amendment necessitates a new ground of rejection.
Accordingly, a new ground of rejection to the amendment is formulated based on the newly identified prior-art by Kim et al. (Lightweight Mutual Authentication for IoT and Its Applications; hereinafter as Li). Specifically, Kim discloses a mutual authentication and key agreement scheme for V2I communications. The propose an efficient mutual authentication and key agreement protocol with preserving security and privacy requirements for V2I communications. It uses the CL-PKE scheme and a one-way hash chain as main building blocks to achieve design goals. The CL-PKE scheme is used to defend against the RSU replication attack and to prevent all entities from eavesdropping. The proposed protocol provides the fast re-authentication mechanism, which significantly reduces computation and communication overheads for mutual authentication if a vehicle and an RSU performed mutual authentication once or more, using a one-way hash chain. Section IV-C on pages 3-4 and Figure 1 shows the steps to perform mutual authentication protocol.  Specifically, the steps described in Figure 1 include generating and obtaining a parameter(s) indicating whether mutual authentication is performed as ab initial authentication or fast re-authentication.  That is, Kim specifically describes “(an + 1)th authentication between Vi and Rj”, as the initial authentication, where a = 0, 1, 2, … and n is the length of a one-way has chain, and “(an +z)th authentication between Vi and Rj”, as the re-authentication, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n.  Thus, when it is a (an + 1)th authentication (i.e., an + 1 = 1), it is the first attempt to perform an initial mutual authentication.  Therefore, Examiner submits that Kim teaches the amended feature limitations, “obtaining a parameter indicating whether the mutual authentication process is an initial mutual authentication based on the mutual authentication process” and “obtaining information related to encryption based on the parameter, in case that the parameter indicates the mutual authentication process is the initial mutual authentication”.  See detailed rejection below.
In addition, Mathias discloses the amended feature limitation “performing a mutual authentication process between the electronic device and the target device.” Mathias discloses on Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”
Applicant’s remark, filed on August 4, 2022 at pages 11, indicates, “Regarding the rejection of independent claim 13, Applicant respectfully submits that claim 13 is patentable for at least similar reasons as those provided above with reference to claim 1.”
Regarding amended independent claim 13, has been considered and is addressed based on the same rationale presented for the amended claim 1. Please refer to the rejection to the claims in details below.
Regarding dependent claims 2-11, 14-19, the argument has been considered and addressed in above items 10 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. (US 2020/0052905) hereinafter Mathias in view of Kim, et al. (“An Efficient Authentication Scheme for Security and Privacy Preservation in V2I Communications, 2017) hereinafter Kim and further in view of Schussmann et al. (US 2017/0164192) hereinafter Schussmann.
As per claim 1, Mathias teaches a method, performed by an electronic device, of transmitting a control command to a target device (Mathias, Parag. [0079]; “For this process, the mobile device 130 may send a specific command while authenticating with the private key se.SK.”), the method comprising:
performing a mutual authentication process between the electronic device and the target device (Mathias, Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”);
[obtaining a parameter indicating whether the mutual authentication process is an initial mutual authentication based on the mutual authentication process];
[obtaining information related to encryption based on the parameter, in case that the parameter indicates the mutual authentication process is the initial mutual authentication]; 
providing, from a digital key applet installed on a secure element of the electronic device and to a framework of the electronic device, the information related to encryption (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.” … Parag. [0218]; “In some embodiments, a cloud services system may be configured to temporarily disable digital key functionality on a lost or stolen device (if online), remotely wipe digital keys on a lost or stolen device (if online), securely bind user identity to device identity, and/or backup digital key sharing information to facilitate restoration of shared keys on a new device … Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110.” Examiner submits that the OS and the AP are part of the mobile device framework and the digital key created at the SE is directly related to the shared key and the obtained information); and
encrypting, by the framework, a remote control command to control the target device by using the information related to encryption provided from the digital key applet (Mathias, Parag. [0056]; “Applets 226, in one embodiment, are executable to perform enrollment of mobile device 130 and authentication with a reader. With respect to enrollment, applets 226 may be executable to generate public - key pairs and obtain corresponding certificates, which may be stored in memory 224 as public-key information 228.” … Parag. [0087]; “In the illustrated embodiment, AP 136 (i.e. device’s framework) then requests a signature of the OD from SE 134 at 428. SE 134 computes the ODSignature by signing the OD with secret key se.SK at 432 and returns ODSignature to AP 136 at 434.” … Parag. [0088]; “In the illustrated embodiment, AP 136 then sets the command (which indicates the desired operation (s) to be performed by system 110, in some embodiments) and MACs and encrypts a response to system 110 at 436. In the illustrated embodiment , the response includes the ODSignature , a hash of the public key se.PK , and the command at 438.” Examiner submits that the applet is part or is stored at the SE, see figures 2 and 28, and Parags. [0055-0056]. );  and 
[transmitting the encrypted remote control command to the target device].
Mathias does not expressly teach:
obtaining a parameter indicating whether the mutual authentication process is an initial mutual authentication based on the mutual authentication process;
obtaining information related to encryption based on the parameter, in case that the parameter indicates the mutual authentication process is the initial mutual authentication; and
transmitting the encrypted remote control command to the target device.
However, Kim teaches:
obtaining a parameter indicating whether the mutual authentication process is an initial mutual authentication based on the mutual authentication process (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e. initial mutual authentication is for (an + 1)th authentication).” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase (i.e., fast Re-authentication phase) to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase.  Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase.);
obtaining information related to encryption based on the parameter, in case that the parameter indicates the mutual authentication process is the initial mutual authentication (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e., initial mutual authentication is for (an + 1)th authentication).” … Section IV, Part C, page 4; “Step 1: When a vehicle Vi comes into communication range of an RSU Rj, Vi is able to acquire Rj’s partial public key(ppubj) from the RSU’s beacon message (msg1) and measure Rj’s geographic location information Lj using a GPS. Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1 n(w || Lj || τi,j) and v = Eki(tsi || VIDi || r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase (i.e., fast Re-authentication phase) to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase.).
Mathias and Kim are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim system into Mathias system, with a motivation to provide a parameter(s) to perform and indicates a mutual authentication protocol between two devices (Kim, Section IV).
The combination of Mathias and Kim does not expressly teach:
transmitting the encrypted remote control command to the target device.
However, Shussmann teaches:
transmitting the encrypted remote control command to the target device (Schussmann, Parag. [0011], … In operation, the BLE system can enable the mobile device to remotely command a vehicle to perform one or more functions.  Parag. [0051]; “In step 560, the mobile device 22 sends a message to the vehicle 24. The message is encrypted using both the first and second credentials … Parag. [0052], when BLE system 46 receives a message signed using both the first and second credentials, the BLE module 74 may extract the payload. Then, the message still encrypted with the second credentials may be sent to the BCM 42 which decrypts the payload and/or executes any vehicle command associated with the decrypted message”).
Mathias, Kim and Schussmann are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shussmann system into Mathias-Kim system, with a motivation to provide encrypted messages (commands) using the credentials provided by the devices in the process of authentication. (Shussmann, Abstract).


As per claim 2, the combination of Mathias, Kim and Schussmann teaches the method of claim 1.  Mathias further teaches the method comprising: performing mutual authentication between the electronic device and the target device (Mathias, Parag. [0118]; “in response to receiving a first request to perform a pairing operation with a system, a mobile device establishes a first shared encryption key with the system. This may include establishing an ephemeral key pair and deriving a shared secret based on the ephemeral key pair. Deriving the shared secret may use ECDH or some other asymmetric encryption technique.” … Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”), wherein the performing the mutual authentication comprises: receiving, from the target device, an ephemeral public key of the target device (Mathias, Parag. [0068]; “In the illustrated embodiment, at 306 system 110 verifies the authentication information and, in response, generates an ephemeral key pair.” … Parag. [0069]; “the key pair includes an ephemeral public key system.ePK and an ephemeral secret key system.eSK.” … Parag. [0071]; “system 110 and AP 135 then exchange their respective generated ephemeral public keys, system.ePK and phone.ePK.”  … Parag. [0118], “In various embodiments, the disclosed techniques may be used for mutual authentication between two or more of various types of devices. For example, similar techniques may be used to authenticate devices with paired wearable devices, distributed sensors, interne of things devices, etc”. Examiner submits that the system represents the target device and the AP of the phone is the phone’s framework trusted environment.); 
transmitting, to the target device, an ephemeral public key of the electronic device (Mathias, Parag. [0071]; “In response to initiation of the pairing procedure, at 312 AP 136 also generates an ephemeral key pair phone.ePK and phone.eSK, in the illustrated embodiment. In the illustrated embodiment, system 110 and AP 135 then exchange their respective generated ephemeral public keys, system.ePK and phone.ePK at 314 and 316.”); 
receiving, from the target device, first data (Mathias, Fig. 4, step 424  and Parag. [0086]; “System 110 … sends a certificate system.eCert for the public key sssytem.PK at 424.  AP 136 verifies the system.eCert …”) in which information including the ephemeral public key of the target device and the ephemeral public key of the electronic device  is signed with a secret key or a private key of the target device (Mathias, Parag. [0085]; “In the illustrated embodiment, system 110 also generates a system.eCert certificate that contains the system.ePK and phone.ePK ephemeral public keys and is signed with system.SK.”); 
verifying the first data by using a public key of the target device (Mathias, Parag. [0086]; “AP 136 verifies the system.eCert using the public key system.PK (e.g., as stored during the pairing process) and extracts the ephemeral public key system.ePK from the system.eCert.”); and 
68transmitting, to the target device, second data in which the information including the ephemeral public key of the target device and the ephemeral public key of the electronic device (Mathias, Parag. [0085]; “… a system.eCert certificate that contains the system.ePK and phone.ePK ephemeral public keys and is signed with system.SK”. Parag. [0204], In the illustrated embodiment, ephemeral keys are generated on both sides (at 1106 and 1108), a pairing request 1110 and acknowledgement 1112 are exchanged before establishing the secure channel. In messages 1121 and 1124, the certificates system.Cert and phone.Cert are securely exchanged through this channel.”) is signed with a secret key or a private key of the electronic device (Mathias, Fig. 11, steps 1122 and 1126 Parag. [0204]; “After the certificate exchange and verification, the system might then execute the standard transaction described herein (e.g., in FIG. 10) in order to provision data”.  Parag. [0197], “At 1034, system 110 decrypts data from mobile device 130, looks up a public key of the phone using the identifier, and verifies the signature phone”).

As per claim 3, the combination of Mathias, Kim and Schussmann teaches the method of claim 2. Kim further teaches wherein the obtaining the information related to encryption (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e., initial mutual authentication is for (an + 1)th authentication).” … Section IV, Part C, page 4; “Step 1: When a vehicle Vi comes into communication range of an RSU Rj, Vi is able to acquire Rj’s partial public key(ppubj) from the RSU’s beacon message (msg1) and measure Rj’s geographic location information Lj using a GPS. Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1 n(w || Lj || τi,j) and v = Eki(tsi || VIDi || r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase.).  
In addition, Mathias teaches obtaining an encryption key by using the ephemeral public key of the target device and an ephemeral secret key of the electronic device (Mathias, Parag. [0071]; “Each device then derives a shared secret based on the exchanged public keys and their respective secret keys at 318. As discussed above, ECDH may be used to derive the shared secret. At this point in the process, in the illustrated embodiment, an unauthenticated secure channel has been established between the system 110 and the mobile device 130 using ephemeral keys. In other embodiments, other techniques may be used to establish a shared secret or key.”).

As per claim 5, the combination of Mathias, Kim and Schussmann teaches the method of claim 1.  Kim further teaches wherein the obtaining the information related to encryption (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e., initial mutual authentication is for (an + 1)th authentication).” … Section IV, Part C, page 4; “Step 1: When a vehicle Vi comes into communication range of an RSU Rj, Vi is able to acquire Rj’s partial public key(ppubj) from the RSU’s beacon message (msg1) and measure Rj’s geographic location information Lj using a GPS. Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1 n(w || Lj || τi,j) and v = Eki(tsi || VIDi || r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase. Examiner submits, see Table I where it is described a parameter τi,j as the number of initial authentication phases completed) comprises:
identifying the parameter indicating that the mutual authentication process is the initial mutual authentication, based on a command received from the target device during the mutual authentication process between the electronic device and the target device (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e. True when (an + 1) is equal to 1).” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase. Examiner submits, see Table I where it is described a parameter τi,j as the number of initial authentication phases completed); and
based on the identified parameter (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e. True when (an + 1) is equal to 1).” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase. Examiner submits, see Table I where it is described a parameter τi,j as the number of initial authentication phases completed).
In addition, Mathias teaches: 
obtaining an encryption key (Mathias, Parag. [0126]; “At 750, in the illustrated embodiment, a processing element of the system establishes a first shared encryption key with a mobile device (which may be, e.g., the key of element 710 of FIG. 7A).”)

As per claim 6, the combination of Mathias, Kim and Schussmann teaches the method of claim 1.  Kim further teaches wherein the obtaining the information related to encryption (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e., initial mutual authentication is for (an + 1)th authentication).” … Section IV, Part C, page 4; “Step 1: When a vehicle Vi comes into communication range of an RSU Rj, Vi is able to acquire Rj’s partial public key(ppubj) from the RSU’s beacon message (msg1) and measure Rj’s geographic location information Lj using a GPS. Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1 n(w || Lj || τi,j) and v = Eki(tsi || VIDi || r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase) comprises: 
performing mutual authentication between the electronic device and the target device (Mathias, Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”); and 
obtaining an encryption key from the target device by using a secure channel generated via the mutual authentication (Mathias, Parag. [0185]; “FIG. 10 involves the system generating authentication material, sending the material to the mobile device 130 which authenticates the material, creates a private channel, and generates endpoint authentication material. The system 110 then authenticates the mobile device and may create a secure channel. The authentication may be used to authorize one or more actions and the private and/or secure channels may be used to exchange various types of information. The disclosed techniques may allow authentication of the system 110 before the mobile device 130 provides any identifying information and may also provide encryption for identifying information for mobile device 130 using the secure channel”.  Parag. [0220], “… For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography”).

As per claim 7, the combination of Mathias, Kim and Schussmann teaches the method of claim 1.  Kim further teaches wherein: the providing the information related to encryption (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e., initial mutual authentication is for (an + 1)th authentication).” … Section IV, Part C, page 4; “Step 1: When a vehicle Vi comes into communication range of an RSU Rj, Vi is able to acquire Rj’s partial public key(ppubj) from the RSU’s beacon message (msg1) and measure Rj’s geographic location information Lj using a GPS. Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1 n(w || Lj || τi,j) and v = Eki(tsi || VIDi || r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase.) comprises 
providing the information related to encryption from the digital key applet to a trusted execution environment (TEE) in the framework (Mathias, Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014.”); and 
the encrypting the remote control command comprises encrypting the remote control command by using the information related to encryption in the TEE (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.  In some embodiments, the SE generates a certificate with the configuration information (as an attestation that the digital key has been created according to the configuration) and signs it using the phone.SK. In these embodiments, the system 110 may verify that the digital key was properly created by verifying the certificate and confirming that the configuration information is correct”.  Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110”).

As per claim 8, the combination of Mathias, Kim and Schussmann teaches the method of claim 1.  Mathias teaches the method further comprising obtaining the remote control command generated by the framework or another application, based on a user input (Mathias, Parag. [0084]; “In some embodiments, in response to determining that it is within communication distance with system 110, mobile device 130 may automatically prompt the user for input of one or more commands for system 110.”).

As per claim 10, the combination of Mathias, Kim and Schussmann teaches the method of claim 1.  Mathias teaches the method further comprising: generating a symmetric long-term key based on a key exchange process between the electronic device and the target device (Mathias, Parag. [0148]; “KAEseed, in some embodiments, is a symmetric long-term key that is used to derive encryption and MAC session keys. It may be stored in NVM on both sides and may be used as root key for the fast transactions.” … Parag. [0173]; “System 110 , in the illustrated embodiment , then computes a KAEseed using a KDF of a DH key exchange of system.eSK and phone.ePK, system.ePK, phone.ePK, and system.PK. This KAEseed may be stored as a shared symmetric key and used for subsequent fast transactions, in some embodiments.”), … 70……comprises 
[obtaining a nonce generated during the mutual authentication process], and obtaining an encryption key by using [the nonce] and the symmetric long- term key (Mathias, Parag. [0148]; “KAEseed, in some embodiments, is a symmetric long-term key that is used to derive encryption and MAC session keys. It may be stored in NVM on both sides and may be used as root key for the fast transactions.” … Parag. [0173]; “System 110 , in the illustrated embodiment , then computes a KAEseed using a KDF of a DH key exchange of system.eSK and phone.ePK, system.ePK, phone.ePK, and system.PK. This KAEseed may be stored as a shared symmetric key and used for subsequent fast transactions, in some embodiments.”); and
wherein the encrypting the remote control command (Mathias, Parag. [0056]; “Applets 226, in one embodiment, are executable to perform enrollment of mobile device 130 and authentication with a reader. With respect to enrollment, applets 226 may be executable to generate public - key pairs and obtain corresponding certificates, which may be stored in memory 224 as public-key information 228.” … Parag. [0087]; “In the illustrated embodiment, AP 136 (i.e. device’s framework) then requests a signature of the OD from SE 134 at 428. SE 134 computes the ODSignature by signing the OD with secret key se.SK at 432 and returns ODSignature to AP 136 at 434.” … Parag. [0088]; “In the illustrated embodiment, AP 136 then sets the command (which indicates the desired operation (s) to be performed by system 110, in some embodiments) and MACs and encrypts a response to system 110 at 436. In the illustrated embodiment , the response includes the ODSignature , a hash of the public key se.PK , and the command at 438.” Examiner submits that the applet is part or is stored at the SE, see figures 2 and 28, and Parags. [0055-0056]. ) comprises: 
encrypting the remote control command by using the encryption key (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.  In some embodiments, the SE generates a certificate with the configuration information (as an attestation that the digital key has been created according to the configuration) and signs it using the phone.SK. In these embodiments, the system 110 may verify that the digital key was properly created by verifying the certificate and confirming that the configuration information is correct”.  Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110).
In addition, Kim teaches:
wherein the obtaining the information related to encryption (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e., initial mutual authentication is for (an + 1)th authentication).” … Section IV, Part C, page 4; “Step 1: When a vehicle Vi comes into communication range of an RSU Rj, Vi is able to acquire Rj’s partial public key(ppubj) from the RSU’s beacon message (msg1) and measure Rj’s geographic location information Lj using a GPS. Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1 n(w || Lj || τi,j) and v = Eki(tsi || VIDi || r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase.)
obtaining a nonce generated during the mutual authentication process (Kim, Section IV, page 4; “Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1n(w || Lj || τi,j) and v = Eki(tsi || VIDi|| r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.”).
the nonce (Kim, Section IV, page 4; “Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1n(w || Lj || τi,j) and v = Eki(tsi || VIDi|| r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.”).

As per claim 13, it is an electronic device claim that recites limitations similar to the steps recited in method claim 1, and therefore, claim 13 is rejected for the same rationale applied to claim 1.  In addition, Mathias teaches:
an electronic device comprising: a secure element in which a digital key applet managing a digital key is installed (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration.”); 
a communicator configured to communicate with a target device (Mathias, Parag. [0045]; “Mobile device 130, in the illustrated embodiment, includes an application processor (AP) 136 and wireless interface 132 (e.g., an NFC interface, Bluetooth interface, Wi-Fi direct interface, etc.), which in turn includes an SE 134. In some embodiments, SE 134 is configured to perform various encryption operations to facilitate secure communications between mobile device 130 and system 110.”); and 
at least one processor connected to the secure element and configured to execute program instructions stored in a memory (Mathias, Parag. [0045]; “Mobile device 130, in the illustrated embodiment, includes an application processor (AP) 136 and wireless interface 132 (e.g., an NFC interface, Bluetooth interface, Wi-Fi direct interface, etc.), which in turn includes an SE 134. In some embodiments, SE 134 is configured to perform various encryption operations to facilitate secure communications between mobile device 130 and system 110.”).

As per claim 14, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 15, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 10, and therefore it is rejected for the same rationale applied to claim 10.

As per claim 18, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 19, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

Claims 4, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. (US 2020/0052905) hereinafter Mathias in view of Kim, et al. (“An Efficient Authentication Scheme for Security and Privacy Preservation in V2I Communications, 2017) hereinafter Kim and further in view of Schussmann et al. (US 2017/0164192) hereinafter Schussmann as applied to claim 1 above, and in further view of Kang et al. (US 10,257,700) hereinafter Kang.
As per claim 4, the combination of Mathias, Kim and Schussmann teaches the method of claim 1.  Kim further teaches wherein the obtaining the information related to encryption (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e., initial mutual authentication is for (an + 1)th authentication).” … Section IV, Part C, page 4; “Step 1: When a vehicle Vi comes into communication range of an RSU Rj, Vi is able to acquire Rj’s partial public key(ppubj) from the RSU’s beacon message (msg1) and measure Rj’s geographic location information Lj using a GPS. Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1 n(w || Lj || τi,j) and v = Eki(tsi || VIDi || r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase.).
The combination of Mathias, Kim and Schussmann does not expressly teach:
receiving, from the target device, a generation request for an encryption key; and
obtaining the encryption key based on the generation request.
However, Kang teaches:
receiving, from the target device, a generation request for an encryption key (Kang, Col. 5, lines 58-63, “First, when the smartphone 210 performs NFC communication with the NFC module 220, the NFC module 220 performs a key request to perform an encrypted authentication process using a second key 222 stored in advance for encrypted authentication (S251). The second key 222 may be an open key.”); and
obtaining the encryption key based on the generation request (Kang, Col. 5 lines 64-67; “Thereafter, the smartphone 210 receiving the key request sets a first key 212 in a first encrypting algorithm 213 for the encrypted authentication process and generates a random number using a first random number creator 211.”).
Mathias, Kim, Schussmann and Kang are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang system into Mathias-Kim-Schussmann system, with a motivation to provide an apparatus and a method for controlling a vehicle using a user terminal that authenticates a user terminal using an NFC module mounted in a vehicle and controls the vehicle using communication between the NFC module and the user terminal. (Kang, Abstract).


As per claim 11, the combination of Mathias, Kim and Schussmann teaches the method of claim 1.  Kim further teaches wherein the obtaining the information related to encryption comprises (Kim, Section IV, Part C, pages 3-4; “When a vehicle Vi initiates an authentication procedure with an RSU Rj, if it is the (an + 1)th authentication between them, where a = 0, 1, 2, ⋯, the vehicle Vi, the RSU Rj, and the TA perform this phase to authenticate each other and to establish a secure channel between Vi and Rj. Fig. 1 shows message exchanges for authentication and key agreement between Vi and Rj in the initial authentication phase (i.e., initial mutual authentication is for (an + 1)th authentication).” … Section IV, Part C, page 4; “Step 1: When a vehicle Vi comes into communication range of an RSU Rj, Vi is able to acquire Rj’s partial public key(ppubj) from the RSU’s beacon message (msg1) and measure Rj’s geographic location information Lj using a GPS. Step 2: Vi confirms Rj’s public key pubj = (ppubj, Lj). If it is the first initial authentication phase performed between Vi and Rj, the vehicle Vi sets τi,j to zero. Then, Vi chooses a random number r1, calculates gi,j = H1 n(w || Lj || τi,j) and v = Eki(tsi || VIDi || r1), where tsi is the current timestamp chosen by Vi. This vehicle encrypts gi,j and r1 with pubj using the CL-PKE scheme. The algorithm A1 describes the encryption procedure of the CL-PKE scheme used in our protocol. After encryption, Vi sends VIDi, v, and the encrypted value ε1 to Rj.” … Section IV, Part D, page 4; “Using authentication information gi,j generated in the initial authentication phase, a vehicle Vi and an RSU Rj are able to significantly reduce the computation and communication overheads required for mutual authentication. If it is the (an +z)th authentication between Vi and Rj, where a = 0, 1, 2, ⋯ and z = 2, 3, 4, ⋯, n, the vehicle Vi and the RSU Rj perform this phase to authenticate each other and to share session keys for confidentiality and integrity protection efficiently. Fig. 2 shows message exchanges for authentication and key agreement between Vi and Rj in the fast re-authentication phase. Step 1: A vehicle Vi is able to measure Rj’s geographic location information Lj using a GPS when Vi comes into communication range of Rj. The vehicle Vi looks up the tuple for Rj (Lj, TIDi,ci,j, τi,j, ci,j) from its database. If there is no tuple for Rj, Vi terminates this phase and performs the initial authentication phase.):
performing mutual authentication between the electronic device and the target device (Mathias, Parag. [0220]; “In some embodiments, the proposed system uses asymmetric cryptography to mutually authenticate system and device. The device reveals its identity only to known systems, in some embodiments. For situations where faster transaction is needed, follow-up transactions can use the shared secret agreed in the asymmetric transaction to authenticate the device through symmetric cryptography.”); 
[receiving, from the target device, a generation request for an encryption key]; 
generating, by the digital key applet (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.” … Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110.”), the encryption key by using an ephemeral public key of the target device received during the mutual authentication process, based on the generation request for the encryption key (Mathias, Parag. [0071]; “Each device then derives a shared secret based on the exchanged public keys and their respective secret keys at 318. As discussed above, ECDH may be used to derive the shared secret. At this point in the process, in the illustrated embodiment, an unauthenticated secure channel has been established between the system 110 and the mobile device 130 using ephemeral keys. In other embodiments, other techniques may be used to establish a shared secret or key.”); 
[receiving, from the target device, a generation request for a session key including a nonce]; and 
obtaining the session key by using [the nonce] and the encryption key (Mathias, Parag. [0148]; “KAEseed, in some embodiments, is a symmetric long-term key that is used to derive encryption and MAC session keys. It may be stored in NVM on both sides and may be used as root key for the fast transactions.”), based on the generation request for the session key on the digital key applet, and wherein the providing the information related to encryption comprises transmitting the session key from the digital key applet to the framework (Mathias, Parag. [0206]; “An operating system of the mobile device may instruct one or more applets on a secure element to create the digital key according to the configuration. The SE may also generate the long-term public key pair phone.PK and phone. SK.” … Parag. [0310]; “At 3012, mobile device OS 2120 sends a command to SE applet 3030 to create a digital key according to the configuration information. SE applet 3030 creates the digital key (which may include various information discussed herein such as a long-term public key pair for the pairing session) and sends an attestation and the public key to mobile device OS 2120 at 3014. The OS then sends attestation 3016 to system 110.” Examiner submits that the OS is part of the mobile device framework.).
However, the combination of and Mathias, Kim and Schussmann does not expressly teach:
receiving, from the target device, a generation request for an encryption key;
receiving, from the target device, a generation request for a session key including a nonce; and
… using the nonce.
But, Kang teaches:
receiving, from the target device, a generation request for an encryption key (Kang, Col. 5, lines 58-63, “First, when the smartphone 210 performs NFC communication with the NFC module 220, the NFC module 220 performs a key request to perform an encrypted authentication process using a second key 222 stored in advance for encrypted authentication (S251). The second key 222 may be an open key.”);
receiving, from the target device, a generation request for a session key including a nonce (Kang, Col. 5, lines 64-67; “the smartphone 210 receiving the key request sets a first key 212 in a first encrypting algorithm 213 for the encrypted authentication process and generates a random number using a first random number creator 211.” Examiner submits that a nonce may be a random or pseudo-random data value generated using any suitable method.); and
… using the nonce (Kang, Col. 5, lines 64-67, “the smartphone 210 receiving the key request sets a first key 212 in a first encrypting algorithm 213 for the encrypted authentication process and generates a random number using a first random number creator 211.” Examiner submits that a nonce may be a random or pseudo-random data value generated using any suitable method.).
Mathias, Kim, Schussmann and Kang are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang system into Mathias-Kim-Schussmann system, with a motivation to provide an apparatus and a method for controlling a vehicle using a user terminal that authenticates a user terminal using an NFC module mounted in a vehicle and controls the vehicle using communication between the NFC module and the user terminal. (Kang, Abstract).


As per claim 16, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 11, and therefore it is rejected for the same rationale applied to claim 11.

As per claim 17, the rejection of claim 13 is incorporated. In addition, it is an electronic device claim that recites limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. (US 2020/0052905) hereinafter Mathias in view of Kim, et al. (“An Efficient Authentication Scheme for Security and Privacy Preservation in V2I Communications, 2017) hereinafter Kim and further in view of Schussmann et al. (US 2017/0164192) hereinafter Schussmann as applied to claim 1 above, and in further view of Kim (KR 20100012653, with publication date: 02/08/2010).
As per claim 9, the combination of Mathias, Kim and Shussmann teach the method of claim 1. Shussmann further teaches comprising receiving [information related to a status of the target device] from the target device that performed an operation corresponding to the encrypted remote control command (Schussmann, Parag. [0011], … In operation, the BLE system can enable the mobile device to remotely command a vehicle to perform one or more functions.  Parag. [0051]; “In step 560, the mobile device 22 sends a message to the vehicle 24. The message is encrypted using both the first and second credentials … Parag. [0052], when BLE system 46 receives a message signed using both the first and second credentials, the BLE module 74 may extract the payload. Then, the message still encrypted with the second credentials may be sent to the BCM 42 which decrypts the payload and/or executes any vehicle command associated with the decrypted message”).
The combination of Mathias, Kim and Schussmann does not expressly teach:
receiving information related to a status of the target device from the target device.
However, Kim (‘12653) teaches:
receiving information related to a status of the target device from the target device (Kim, Parag. [0029]; “The remote control system for vehicles comprises the vehicle (200) which it receives the signal corresponding to the remote controller (100) in which the operator controls all kinds of the states of the vehicle (200), and the control in which the operator wants from the remote controller (100) and it perceives lots of the state of vehicles including the state of engine, the external impact, the open state of the door, the open state of window etc. and it transmits to the remote controller (100), the state of vehicle transmitted and received through the remote controller (100), and the cellular phone (300) displaying the control state.”).
Mathias, Kim, Schussmann and Kim (‘12653) are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for obtaining information related to encryption based on a mutual authentication process between an electronic device and a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim system into -Mathias-Kim-Schussmann system, with a motivation to provide remote control system for a vehicle, more particularly, to the remote control system for vehicles which it mounts the lead / light RF tag to the vehicle remote controller to the addition and it stores the vehicle condition information and it displays the vehicle condition information in the cellular phone in which NFC is applied and it can confirm. (Kim, Parag. [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami, (US 10,057,259) relates to: in vehicle authentication system includes a first authentication object apparatus; and a second authentication object apparatus configured to perform communication with the first authentication object apparatus. The first authentication object apparatus and the second authentication object apparatus are configured to perform mutual authentication via the communication such that a relationship between an authenticating side and an authenticated side is exchanged, and at least one of the first authentication object apparatus and the second authentication object apparatus transmits, to a counterpart, an authentication response in response to an authentication response demand from the counterpart and an authentication response demand from itself to the counter part by a single transmission signal.
Li, et al., (Lightweight Mutual Authentication for IoT and Its Applications, 2017) relates to: a lightweight mutual authentication protocol based on a novel public key encryption scheme for smart city applications. The proposed protocol takes a balance between the efficiency and communication cost without sacrificing the security. Evaluation of performance of the protocol in software and hardware environments. On the same security level, the protocol performance is significantly better than existing RSA and ECC based protocols. In addition, also provide security analysis of the proposed encryption scheme and the mutual authentication protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498   

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498